UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-8269 Omnicare, Inc. (Exact name of Registrant as specified in its Charter) Delaware 31-1001351 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 100 East RiverCenter Boulevard Covington, Kentucky (Address of Principal Executive Offices) (Zip Code) (859) 392-3300 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer¨Non-Accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). YesoNox Common Stock Outstanding Number of Shares Date Common Stock, $1 par value September 30, 2011 OMNICARE, INC. AND SUBSIDIARY COMPANIES FORM 10-Q QUARTERLY REPORT SEPTEMBER 30, 2011 INDEX PAGE PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) Consolidated Statements of Income - Three and nine months ended – September 30, 2011 and 2010 3 Consolidated Balance Sheets - September 30, 2011 and December 31, 2010 4 Consolidated Statements of Cash Flows - Nine months ended – September 30, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 30 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 43 ITEM 4. CONTROLS AND PROCEDURES 44 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 45 ITEM 1A. RISK FACTORS 45 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 48 ITEM 6. EXHIBITS 49 2 PART I - FINANCIAL INFORMATION: ITEM 1. - FINANCIAL STATEMENTS CONSOLIDATED STATEMENTS OF INCOME OMNICARE, INC. AND SUBSIDIARY COMPANIES UNAUDITED (in thousands, except per share data) Three months ended, Nine months ended September 30, September 30, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Provision for doubtful accounts Settlement, litigation and other related charges Separation, benefit plan termination and related costs - - Other miscellaneous charges Operating income Investment income 21 Interest expense ) Amortization of discount on convertible notes ) Income (loss)from continuing operations before income taxes ) Income tax expense (benefit) ) Income (loss) from continuing operations ) Loss from discontinued operations ) Net income (loss) $ $ ) $ $ ) Earnings (loss) per common share - Basic: Continuing operations $ $ ) $ $ Discontinued operations ) Net income (loss) $ $ ) $ $ ) Earnings (loss) per common share - Diluted: Continuing operations $ $ ) $ $ Discontinued operations ) Net income (loss) $ $ ) $ $ ) Dividends per common share $ Weighted average number of common shares outstanding: Basic Diluted Comprehensive income (loss) $ $ ) $ $ ) The Notes to the Consolidated Financial Statements are an integral part of these statements. 3 CONSOLIDATED BALANCE SHEETS OMNICARE, INC. AND SUBSIDIARY COMPANIES UNAUDITED (in thousands, except share data) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, less allowances of $378,418 (2010-$401,027) Inventories Deferred income tax benefits Other current assets Current assets of discontinued operations Total current assets Properties and equipment, at cost less accumulated depreciation of $309,483 (2010-$284,533) Goodwill Identifiable intangible assets, less accumulated amortization of $237,452 (2010-$219,107) Other noncurrent assets Noncurrent assets of discontinued operations 69 Total noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued employee compensation Current debt Other current liabilities Current liabilities of discontinued operations Total current liabilities Long-term debt, notes and convertible debentures (Note 5) Deferred income tax liabilities Other noncurrent liabilities Total noncurrent liabilities Total liabilities Commitments and contingencies (Note 8) Stockholders' equity: Preferred stock, no par value, 1,000,000 shares authorized, none issued and outstanding - - Common stock, $1 par value, 200,000,000 shares authorized, 131,671,200 shares issued (2010-129,634,300 shares issued) Paid in capital (Note 5) Retained earnings Treasury stock, at cost-17,329,900 shares (2010-13,011,700 shares ) ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. 4 CONSOLIDATED STATEMENTS OF CASH FLOWS OMNICARE, INC. AND SUBSIDIARY COMPANIES UNAUDITED (in thousands) Nine months ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Add: Loss from discontinued operations Adjustments to reconcile net income (loss) to net cash flows from operating activities: Depreciation expense Amortization expense Write-off of debt issuance costs, net Debt redemption tender premium ) ) Benefit plan termination and related costs - Changes in assets and liabilities, net of effects from acquisition and divestiture of businesses: Accounts receivable, net of provision for doubtful accounts Inventories ) Other current and noncurrent assets ) Accounts payable ) ) Accrued employee compensation Current and noncurrent liabilities Net cash flows from operating activities of continuing operations Net cash flows from operating activities of discontinued operations Net cash flows from operating activities Cash flows from investing activities: Acquisition of businesses, net of cash received ) ) Divestiture of businesses, net - Capital expenditures ) ) Other ) Net cash flows used in investing activities of continuing operations ) ) Net cash flows used in investing activities of discontinued operations ) ) Net cash flows used in investing activities ) ) Cash flows from financing activities: Payments onTerm A loan - ) Proceeds from long-term borrowings and obligations Payments on long-term borrowings and obligations ) ) Fees paid for financing arrangements ) ) Increase in cash overdraft balance Proceeds (payments) for stock awards and exercise of stock options, net of stock tendered in payment ) Payments for Omnicare common stock repurchase (Note 2) ) ) Dividends paid ) ) Other ) Net cash flows used in financing activities of continuing operations ) ) Net cash flows used in financing activities of discontinued operations - - Net cash flows used in financing activities ) ) Net increase in cash and cash equivalents Less increase in cash and cash equivalents of discontinued operations Increase in cash and cash equivalents of continuing operations Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS OMNICARE, INC. AND SUBSIDIARY COMPANIES UNAUDITED Note 1 – Basis of Presentation Omnicare, Inc. and its consolidated subsidiaries (“Omnicare” or the “Company”) have prepared the accompanying unaudited Consolidated Financial Statements in accordance with the accounting policies described in its consolidated financial statements and the notes thereto included in the Current Report on Form 8-K dated July 29, 2011 (“July 2011 Current Report”), and the interim reporting requirements of Form 10-Q.Accordingly, certain information and disclosures normally included in the annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.The Consolidated Financial Statements should be read in conjunction with the consolidated financial statements and related notes included in the July 2011 Current Report and any related updates included in the Company’s periodic quarterly Securities and Exchange Commission (“SEC”) filings.Certain reclassifications of prior year amounts have been made to conform to the current year presentation.All amounts disclosed in the Consolidated Financial Statements and related notes are presented on a continuing operations basis unless otherwise stated. Note 2 – Significant Accounting Policies Interim Financial Data The interim financial data is unaudited; however, in the opinion of Omnicare management, all known adjustments (which are normal in nature, except as disclosed herein) necessary for a fair statement of the Omnicare consolidated results of operations, financial position and cash flows for the interim periods presented have been made.All significant intercompany accounts and transactions have been eliminated. Stock-Based Compensation Stock-based compensation expense recognized in the Consolidated Statements of Income for stock options and stock awards totaled approximately $5.3 million and $15.7 million for the three and nine months ended September 30, 2011, respectively, and approximately $22.4 million and $34.2 million for the three and nine months ended September 30, 2010, respectively. 6 Accounts Receivable The following table is an aging of the Company’s gross accounts receivable (net of allowances for contractual adjustments), aged based on payment terms and categorized based on the three primary overall types of accounts receivable characteristics (in thousands): September 30, 2011 Current and 0-180 Days Past-Due 181 Days and Over Past-Due Total Medicare (Part D and Part B), Medicaid and Third-Party payors $ $ $ Facility payors Private Pay payors Total gross accounts receivable $ $ $ December 31, 2010 Medicare (Part D and Part B), Medicaid and Third-Party payors $ $ $ Facility payors Private Pay payors Total gross accounts receivable $ $ $ Acquisitions During the first nine months of 2011, Omnicare completed two acquisitions of businesses, which were not, individually or in the aggregate, significant to the Company. On September 7, 2011, Omnicare commenced a tender offer for all of the outstanding shares of the common stock of PharMerica Corporation (“PharMerica”) for $15.00 per share in cash.The transaction has a total value of approximately $716 million, which includes the assumption of PharMerica’s net debt and any related refinancing thereof.The tender offer is conditioned on, among other things, (i) there being validly tendered and not withdrawn, at least a majority of the total number of PharMerica shares outstanding on a fully diluted basis; (ii) the board of directors of PharMerica redeeming or invalidating its "poison pill" stockholder rights plan; (iii) the board of directors of PharMerica approving Omnicare's acquisition of PharMerica under Section 203 of the Delaware General Corporation Law (the "DGCL") or Omnicare being satisfied that Section 203 of the DGCL is inapplicable to the acquisition; (iv) the expiration or termination of all waiting periods under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the regulations thereunder (the "HSR Act"); and (v) PharMerica not entering into any agreement or transaction having the effect of impairing Omnicare's ability to acquire PharMerica or otherwise diminishing the expected value to Omnicare of the acquisition.On September 22, 2011, Omnicare received a request for additional information (“Second Request”) from the Federal Trade Commission (“FTC”) under notification requirements of the HSR Act in connection with its tender offer for PharMerica.The FTC’s request extends the waiting period under the HSR Act during which the FTC is permitted to review the proposed transaction until 10 days after Omnicare has substantially complied with the Second Request.The Company’s tender offer is scheduled to expire at 5:00 p.m., New York City time, on December 2, 2011, unless extended.Notwithstanding Omnicare’s intent to acquire PharMerica, there can be no assurance that the PharMerica acquisition will ultimately be completed. 7 Fair Value The Company’s financial assets and liabilities, measured at fair value on a recurring basis, were as follows (in thousands): Based on Fair Value Quoted Prices in Active Markets (Level 1) Other Observable Inputs (Level 2) Unobservable Inputs (Level 3) September 30, 2011 7.75% interest rate swap agreements - fair value hedge (1) $ $
